DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant' s claim for priority under 35 U.S.C. § 119(a) with reference to Application Number:  KR10-2018-0160922 filed on 12/13/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka (US 9,980,842)
Regarding claim 1, Nagasaka teaches a method of controlling a walking assistance device (see abstract and Fig. 5), the walking assistance device including a first frame (Fig. 1, shin link), a second frame (Fig. 1, sole link), and a joint connecting the first frame and the second frame (Fig. 1, ankle joint), the method comprising:
Measuring an angle of the joint of the walking assistance device (Fig. 5, step S502, see col.17, lines 1-4) based on angle information received from an angle sensor associated with the joint (see col. 16, lines 50-59 and col. 17, lines 1-4, encoders associated with the joint actuator measure the angle);
Calculating an angular velocity and a linear velocity of the first frame based on inertial information received from an inertial measurement unit (IMU) associated with the first frame (see Fig. 4; see Fig. 5, step S503; see col. 13, lines 42-50, the angular velocity is measured by the gyroscope associated with the first frame through connection to the device as a whole; see also fig. 4, step 402b-1, the operations space physical quantity calculating unit determines the acceleration, or rate of change in linear velocity, based on the information from the IMU, see col. 11, lines 53-57);
Updating a dynamics model to generate an updated dynamics model for the walking assistance device based on the angle, the angular velocity, and the linear velocity (see fig. 4, 402A and Fig. 5, step s504; see also col. 17, lines 5-15, the dynamics model is updated based on the measurements);
Determining a first force applied to the first frame and a second force applied to the second frame based on the updated dynamics model (see fig. 5, step s506; see col. 11, lines 50-67, see also formulas 17-18, the forces acting on each joint is determined, the force on each frame being the first force and second force, respectively); and
Controlling the walking assistance device based on the first force and the second force (see Fig. 5, step s508).
Regarding claim 2, Nagasaka further teaches wherein the updating of the dynamics model comprises: calculating an inertia matrix in the dynamics model based on at least one of the angle, the angular velocity, and the linear velocity (see col. 8, lines 50-60, the model is updated using equation 1 which calculates an inertia matrix); calculating a Coriolis matrix in the dynamics model based on at least one of the angle, the angular velocity, and the linear velocity (see col. 8, lines 50-60, the model is updated using equation 1 which calculates a Coriolis matrix); and setting the inertia matrix and the Coriolis matrix in the dynamics model to generate the updated dynamics model (see Fig 4, 402B, the dynamics model uses the equations to update the model, the equations using the Coriolis matrix and inertia matrix; see col. 14, lines 20-35).
Regarding claim 3, Nagasaka further teaches wherein the determining of the first force and the second force comprises: calculating a force equivalent and a torque equivalent applied to the walking assistance 36Atty. Dkt. No. 9587SI-000384-US device based on the updated dynamics model (see col. 9, lines 23-65, the operational space x dynamics are expressed as the torque equivalent  and force equivalent in formula 6); and calculating the first force and the second force based on the force equivalent and the torque equivalent (see formula 6 and fig. 5, step s506, the operational space physical quantity calculation is performed, which uses formula 6, and that calculation is used to determine the first force and second force in step s507).
Regarding claim 4, wherein the calculating of the force equivalent and the torque equivalent comprises: calculating the force equivalent and the torque equivalent by filtering the updated dynamics model using a low-pass filter (see col. 15, lines 44-59 and col. 16, lines 1-24; in each control cycle, a target torque is determined by a force control method, and in each cycle the previous dynamics are used as an input, external disturbance, to correct the torque command value, a low pass filter, expressed as g/(s+g), is used in this updating).
Regarding claim 5, Nagasaka further teaches wherein the calculating of the first force and the second force comprises: calculating the first force and the second force using a torque acting on the joint, the force equivalent, and the torque equivalent (see fig. 5, step s506; ; see formulas 6 -14, the operational space physical quantity calculation is performed, which uses formula 6 using the torque acting on the joint, the force equivalent, and the torque equivalent, and that calculation is used to determine the first force and second force in step s507.
Regarding claim 11, Nagasaka further teaches wherein the first frame is attached to a calf of a user (see Fig. 1, first frame shin link attached to the calf) and the joint of the walking assistance device is configured to control an ankle joint of the user (see Fig. 1, ankle joint controls ankle of the user).
Regarding claim 12, Nagasaka further teaches a non-transitory computer-readable medium comprising computer readable instructions to cause a computer to perform the method of claim 1 (see col. 5, lines 15-40; see above rejection of claim 1).
Regarding claim 13, Nagasaka teaches an electronic device configured to control a walking assistance device (see col. 5, lines 15-40; the method is installed and performed by a computer), the 38Atty. Dkt. No. 9587SI-000384-US walking assistance device including a first frame (Fig. 1, shin link), a second frame (Fig. 1, sole link), and a joint connecting the first frame and the second frame (Fig. 1, ankle joint), the electronic device comprising: 
a memory configured to store a program associated with controlling the walking assistance device (see col. 5, lines 15-22); 
and a processor configured to execute the program to (see col. 5, lines 24-27), 
measure an angle of the joint of the walking assistance device based on angle information received from an angle sensor associated with the joint (Fig. 5, step S502, see col.17, lines 1-4) based on angle information received from an angle sensor associated with the joint (see col. 16, lines 50-59 and col. 17, lines 1-4, encoders associated with the joint actuator measure the angle), 
calculate an angular velocity and a linear velocity of the first frame based on inertial information received from an inertial measurement unit (IMU) associated with the first frame (see Fig. 4; see Fig. 5, step S503; see col. 13, lines 42-50, the angular velocity is measured by the gyroscope associated with the first frame through connection to the device as a whole; see also fig. 4, step 402b-1, the operations space physical quantity calculating unit determines the acceleration, or rate of change in linear velocity, based on the information from the IMU, see col. 11, lines 53-57),
update a dynamics model for the walking assistance device to generate an updated dynamics model based on the angle, the angular velocity, and the linear velocity (see fig. 4, 402A and Fig. 5, step s504; see also col. 17, lines 5-15, the dynamics model is updated based on the measurements), 
determine a first force applied to the first frame and a second force applied to the second frame based on the updated dynamics model (see fig. 5, step s506; see col. 11, lines 50-67, see also formulas 17-18, the forces acting on each joint is determined, the force on each frame being the first force and second force, respectively), and 
control the walking assistance device based on the first force and the second force (see Fig. 5, step s508).
Regarding claim 14, Nagasaka further teaches wherein processor is configured to update the dynamics model by: calculating an inertia matrix in the dynamics model based on at least one of the angle, the angular velocity, and the linear velocity (see col. 8, lines 50-60, the model is updated using equation 1 which calculates an inertia matrix); calculating a Coriolis matrix in the dynamics model based on at least one of the angle, the angular velocity, and the linear velocity (see col. 8, lines 50-60, the model is updated using equation 1 which calculates a Coriolis matrix); and setting the inertia matrix and the Coriolis matrix in the dynamics model to generate the updated dynamics model (see Fig 4, 402B, the dynamics model uses the equations to update the model, the equations using the Coriolis matrix and inertia matrix; see col. 14, lines 20-35).
Regarding claim 15, Nagasaka further teaches wherein processor is configured to determine the first force and the second force by, calculating a force equivalent and a torque equivalent applied to the walking assistance 36Atty. Dkt. No. 9587SI-000384-US device based on the updated dynamics model (see col. 9, lines 23-65, the operational space x dynamics are expressed as the torque equivalent  and force equivalent in formula 6); and calculating the first force and the second force based on the force equivalent and the torque equivalent (see formula 6 and fig. 5, step s506, the operational space physical quantity calculation is performed, which uses formula 6, and that calculation is used to determine the first force and second force in step s507).
Regarding claim 16, Nagasaka further teaches wherein the processor is configured to calculate the force equivalent and the torque equivalent by, converting the updated dynamics model into a disturbance observer (DOB) model (see Fig. 7 and col. 15, lines 44-57); and calculating the force equivalent and the torque equivalent based on the DOB model (see col. 16, lines 1-35, the DOB is used during each cycle, each cycle updating the dynamics model and calculating the force and torque equivalent; see Fig. 4 and col. 9, lines 23-65, the operational space x dynamics are expressed as the torque equivalent  and force equivalent in formula 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (US 9,980,842) in view of Hsiao-Wecksler et al. (US PGPub 2011/0112447).
Regarding claim 6, Nagasaka teaches all previous elements of the claim as stated above. Nagasaka does not teach wherein the controlling of the walking assistance device comprises: determining a gait phase of a user wearing the walking assistance device based on the first force and the second force; and controlling the angle of the joint based on the gait phase.
 However, Hsiao-Wecksler teaches an analogous method of controlling a walking assistance device (see abstract) wherein the controlling of the walking assistance device comprises: determining a gait phase of a user wearing the walking assistance (see Fig. 7 and paragraph 53) device based on a first force and a second force (see paragraph 49 and 53, the force applied to the heel and the force applied to the toe, measured by sensors, is used to determine gait phase); and controlling the angle of the joint based on the gait phase (see Fig. 7 and 11; see paragraph 32, the assistance changes the foot angle based on the gait phase).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Nagasaka to determine the gait phase of the user and control the joint angle based on the gait phase, as taught by Hsiao-Wecksler, for the purpose of preventing foot slap and assist the user is clearing their foot of the ground in the swing phase (see paragraphs 6-7 of Hsai-Wecksler). Hsai-Wecksler teaches determining the phase through sensors that measure the force acting on the frame, in modifying Nagasake, these are the calculated first force and second force.
Regarding claim 7, Nagasaka, as modified by Hsai-Wecksler, further teaches controlling the angle of the joint comprises: controlling the joint to dampen the walking assistance device when the gait phase is a heel strike (see paragraph 54 and fig. 11, dorsiflexor assistance is provided that increases the joint impedance, or dampens the device, to avoid foot slap when the phase is heel strike)
Regarding claim 8, Nagasaka, as modified by Hsai-Wecksler, further teaches wherein the controlling the angle of the joint 37Atty. Dkt. No. 9587SI-000384-US comprises: controlling the joint such that a gait acceleration occurs when the gait phase is a push- off (see paragraph 54 and fig. 11, plantarflexor torque is applied for propulsion in push-off state).
Regarding claim 17, Nagasaka teaches all previous elements of the claim as stated above. Nagasaka does not teach wherein the processor is configured to control the walking assistance device by, determining a gait phase of a user wearing the walking assistance device based on the first force and the second force; and controlling the angle of the joint based on the gait phase.
 However, Hsiao-Wecksler teaches an analogous method of controlling a walking assistance device (see abstract) wherein the processor is configured to control the walking assistance device by: determining a gait phase of a user wearing the walking assistance (see Fig. 7 and paragraph 53) device based on a first force and a second force (see paragraph 49 and 53, the force applied to the heel and the force applied to the toe, measured by sensors, is used to determine gait phase); and controlling the angle of the joint based on the gait phase (see Fig. 7 and 11; see paragraph 32, the assistance changes the foot angle based on the gait phase). Hsai-Wecksler teaches determining the phase through sensors that measure the force acting on the frame, in modifying Nagasake, these are the calculated first force and second force.
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Nagasaka to determine the gait phase of the user and control the joint angle based on the gait phase, as taught by Hsiao-Wecksler, for the purpose of preventing foot slap and assist the user is clearing their foot of the ground in the swing phase (see paragraphs 6-7 of Hsai-Wecksler).
Regarding claim 18, Nagasaka teaches a method of controlling a walking assistance device (see abstract and Fig. 5), the walking assistance device including a first frame (Fig. 1, shin link), a second frame (Fig. 1, sole link), and a joint connecting the first frame and the second frame (Fig. 1, ankle joint), the method comprising:
Measuring an angle of the joint of the walking assistance device (Fig. 5, step S502, see col.17, lines 1-4) based on angle information received from an angle sensor associated with the joint (see col. 16, lines 50-59 and col. 17, lines 1-4, encoders associated with the joint actuator measure the angle);
Calculating an angular velocity and a linear velocity of the first frame based on inertial information received from an inertial measurement unit (IMU) associated with the first frame (see Fig. 4; see Fig. 5, step S503; see col. 13, lines 42-50, the angular velocity is measured by the gyroscope associated with the first frame through connection to the device as a whole; see also fig. 4, step 402b-1, the operations space physical quantity calculating unit determines the acceleration, or rate of change in linear velocity, based on the information from the IMU, see col. 11, lines 53-57);
Updating a dynamics model to generate an updated dynamics model for the walking assistance device based on the angle, the angular velocity, and the linear velocity (see fig. 4, 402A and Fig. 5, step s504; see also col. 17, lines 5-15, the dynamics model is updated based on the measurements);
Determining a first force applied to the first frame and a second force applied to the second frame based on the updated dynamics model (see fig. 5, step s506; see col. 11, lines 50-67, see also formulas 17-18, the forces acting on each joint is determined, the force on each frame being the first force and second force, respectively); and
Controlling the walking assistance device based on the first force and the second force (see Fig. 5, step s508).
Nagasaka does not teach wherein the controlling of the walking assistance device comprises: determining a gait phase of a user wearing the walking assistance device based on the first force and the second force; and controlling the angle of the joint based on the gait phase.
 However, Hsiao-Wecksler teaches an analogous method of controlling a walking assistance device (see abstract) wherein the controlling of the walking assistance device comprises: determining a gait phase of a user wearing the walking assistance (see Fig. 7 and paragraph 53) device based on a first force and a second force (see paragraph 49 and 53, the force applied to the heel and the force applied to the toe, measured by sensors, is used to determine gait phase); and controlling the angle of the joint based on the gait phase (see Fig. 7 and 11; see paragraph 32, the assistance changes the foot angle based on the gait phase).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Nagasaka to determine the gait phase of the user and control the joint angle based on the gait phase, as taught by Hsiao-Wecksler, for the purpose of preventing foot slap and assist the user is clearing their foot of the ground in the swing phase (see paragraphs 6-7 of Hsai-Wecksler). Hsai-Wecksler teaches determining the phase through sensors that measure the force acting on the frame, in modifying Nagasake, these are the calculated first force and second force.
Regarding claim 20, Nagasaka, as modified by Hsai-Wecksler, further teaches wherein the controlling of the walking assistance device comprises: determining an output torque corresponding to the gait phase; and controlling the walking assistance device such that the output torque is output by the walking assistance device (see Hsai-Wecksler Fig. 11 and paragraph 59, the controller uses a look-up table to determine the output torque necessary for the detected gait phase and controls the device accordingly).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (US 9,980,842) in view of Zoss et al. (US PGPub 2018/0078442).
Regarding claim 9, Nagasaka teaches all previous elements of the claim as stated above. Nagasaka does not teach wherein the controlling of the walking assistance device comprises: determining a level of gait balance of a user wearing the walking assistance device based on the first force and the second force; and controlling the walking assistance device based on the level of gait balance.
However Zoss teaches an analogous method of controlling a walking assist device (see abstract and Fig. 3C) wherein the controlling of the walking assistance device comprises: determining a level of gait balance of a user wearing the walking assistance device based on a first force and a second force (see Fig. 3C, step 320; see paragraphs 32 and 37, balance is determined based on sensor data that indicate forces acting on the frame); and controlling the walking assistance device based on the level of gait balance (Fig. 3C step 330; see paragraph 37).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Nagasaka to determine gait balance of the user and control the device based on that level of gait balance, as taught by Zoss, for the purpose of improving the user’s balance which will aid in their recovery and allow them to work towards walking without assistance (see paragraphs 8-10 of Zoss). The gait balance in Zoss is determined using sensor measurements, in modifying Nagasaka, these measurements are used to determine a first force and a second force acting on the frame and thus the balance is determined based on this calculated force.
Regarding claim 10, Nagasaka teaches all previous elements of the claim as stated above. Nagasaka does not teach wherein the controlling of the walking assistance device comprises: determining a level of gait balance of a user of the walking assistance device based on the first force and the second force; and transmitting the level of gait balance to an additional walking assistance device, wherein a gait balance of the user is controlled by the additional walking assistance device
However Zoss teaches an analogous method of controlling a walking assist device (see abstract and Fig. 3C) wherein the controlling of the walking assistance device comprises: determining a level of gait balance of a user of the walking assistance device based on the first force and the second force (see Fig. 3C, step 320; see paragraphs 32 and 37, balance is determined based on sensor data that indicate forces acting on the frame); and transmitting the level of gait balance to an additional walking assistance device (see paragraph 37, the device engages the exoskeleton actuators necessary to provide balance; applicant’s spec defines the ‘additional walking assistance device’ as a device that assists the user at a different joint i.e. the hip joint, therefore, the device of Zoss controlling the hip actuator sends the level of gait balance to ‘an additional walking assistance device’), wherein a gait balance of the user is controlled by the additional walking assistance device (Fig. 3C step 330; see paragraph 37).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (US 9,980,842) in view of Hsiao-Wecksler et al. (US PGPub 2011/0112447) as applied to claim 18 above, and further in view of NPL “Gait phase recognition for lower-limb exoskeleton with only joint angular sensors” (hereinafter “Du-Xin).
Regarding claim 19, Nagasaka, as modified, teaches all previous elements of the claim as stated above. Nagasaka does not teach wherein the determining of the gait phase comprises: detecting a characteristic of the force equivalent; and determining the gait phase based on the characteristic.
However, Du-Xin teaches an analogous method of gait phase recognition (see abstract) wherein the determining of the gait phase comprises: detecting a characteristic of the force equivalent; and determining the gait phase based on the characteristic (see section 2.2.2, according to applicant’s specification, the force equivalent is a body wrench, meaning the characteristics are moment and force acting on the body. The moment vector is the angular part. Du-Xin teaches determining the gait phase based on the detected angular values.).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified method of Nagasaka to use angular datat to determine the gait phase, as taught by Du-Xin, for the purpose of reducing the number of sensors needed on the device, making it more wearable (see Introduction section of Du-Xin).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horst et al. (US 8353854) which discloses an ankle extension device; Endo (US PGPub 2015/0366738) which discloses a step assist device; Goldfarb et al. (US PGPub 2015/0142130).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                           
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799